Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an arc, in particular a circular arc” which is indefinite because it is not clear if claim 8 is limited to “an arc” or to “a circular arc”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (9-309142).
JP (9-309142) discloses a multi-component extrusion die head and method (fig. 1 modified by figs. 6-7 as disclosed by JP (9-309142)) for producing a composite tube (fig. 9).  Note that fig. 6 is an alternative embodiment of figure 1.  Thus, fig. 1 modified by fig. 6 discloses elements of a multi-component extrusion die head, but the arrangement of elements doesn’t read on all the instant claim limitations.  However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the multi-component extrusion die head (fig. 1 modified by fig. 6) by separating the multi-component extrusion die head along a separation line S, as shown below, because it would be obvious to an artisan of ordinary skill to separate previously integral elements of an apparatus.  See MPEP 2144.04 (V).


    PNG
    media_image1.png
    410
    378
    media_image1.png
    Greyscale



	Note that such separation would result in the elements as shown in the modified fig. 1 above.	
(Claims 1, 12) After such separation as shown in modified fig. 1 above and figs. 6-7, JP (9-309142) would disclose a multi-component extrusion die head and method for producing a composite tube (fig. 9), comprising an extrusion nozzle 10, 10a, 10b, 12a, 19, a main die head (all the elements above the separation line S as shown above), which is configured for supplying the extrusion nozzle with a first melt flow (from extrusion machine B) and a second melt flow(from extrusion machine  C), wherein the first melt flow and the second melt flow are guided separately from one another in the extrusion nozzle (in separate annular passageways as shown in figure above) in a conveying direction (i.e., a downward direction in figure above) oriented away from the main die head in the direction of a nozzle outlet 15 of the extrusion nozzle, as well as comprising a melt flow distributor device 11, 12 which is arranged in the extrusion nozzle 10, 10a, 10b, 12a, 19 and outside the main die head (all the elements above the separation line) and which is configured for splitting the first melt flow in a peripheral direction thereof and which is configured for supplying the second melt flow to the split first melt flow in such a way that at least one section of the second melt flow is arranged within the first melt flow in the peripheral direction (figs. 1-4 modified by figs. 6-7 as disclosed by JP (9-309142); [0015]-[0017] of the translation filed with the IDS filed on February 16, 2021; ridges 20 split the first melt flow in a peripheral direction and passages 14’ supply the second melt flow to the split first melt flow in such a way that a section of the second melt flow is arranged within the first melt flow in the peripheral direction; fig. 9 shows the result of the second melt flow being arranged within the first melt flow in the peripheral direction.
	(Claim 2) wherein the melt flow distributor device 11, 12 is arranged in or on the nozzle outlet 15 (see figure above);
	(Claim 3) wherein a front side of the melt flow distributor device 11, 12 is flush with the nozzle outlet 15 (see figure above);
(Claim 6) wherein the melt flow distributor device 11, 12 has at least one melt distributor 20, which is configured for splitting the first melt flow in the peripheral direction thereof (figs. 1-3);
(Claim 7) wherein the at least one melt distributor 20 a front edge as well as two side walls extending from the front edge in the conveying direction away from one another (figs. 1-3);
(Claim 8) wherein the at least one melt distributor 20 has a rear wall in the shape of an arc (fig. 7 shows the passages 14’ in the rear face including a portion in the shape of an arc (note that it would be well within an artisan of ordinary skill that various shapes for the arc, including a circular arc, could be used in view of such arc teachings by JP (9-309142);
(Claim 9) wherein the melt flow distributor device 11, 12 has at least one bore 14’, which is configured for supplying the second melt flow to the split first melt flow; and 
(Claim 10) wherein the at least one bore 14’ passes through the at least one melt distributor 11, 12 at least in sections (fig. 7);
(Claim 11) a main extruder B for supplying the first melt flow to the main die head and an ancillary extruder C for supplying the second melt flow to the main die head [0014]-[0015]];
(Claim 13) wherein the at least one section of the second melt flow E’ is arranged between two sections D’ of the first melt flow in the peripheral direction (fig. 9);
(Claim 14) wherein the first melt flow has a plurality of sections D’ and the second melt flow has a plurality of sections E’, and wherein the sections D’ of the first melt flow and the sections E’ of the second melt flow are arranged alternately in the peripheral direction in such a way that one section D’ of the first melt flow is always arranged between two sections E’ of the second melt flow and vice versa (fig. 9); and
(Claim 15) wherein the first melt flow is split in such a way and the second melt flow is supplied to the split first melt flow in such a way that the sections D’, E’ of the first melt flow and of the second melt flow respectively extend in a radial direction of the composite tube over a total wall thickness thereof (fig. 9).
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP (9-309142) as applied to claims 1-3 and 6-15 above, and further in view of Sunday (US 3,106,746).
JP (9-309142) does not disclose the limitations of claims 4-5.  However, note that the melt flow distributor 11, 12 includes a core element 12.
Sunday (US 3,106,746) disclose a die head (fig. 2) including a core element 22, 
(Claim 4) wherein a mounting element 25 which can be reached from a nozzle outlet 23 is provided in the core element 22, and wherein the core element 22 can be removed from an extrusion nozzle 9 after releasing the mounting element 25; and
(Claim 5) wherein the core element 22 is mounted to a main die head 8 by means of the mounting element (the head of bolt 25; fig. 2) and a mounting rod (the rod portion of bolt 25; fig. 2) passed through the extrusion nozzle 9.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the core element of the melt flow distributor die head with a bolt, as disclosed by Sunday (US 3,106,746), because such a modification is known in the art and would enable removable mounting of the melt flow distributor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Terracini et al. (US 2,808,617) discloses a die head for producing a composite tube including alternating strips in the longitudinal direction (figs. 1-2c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744